Citation Nr: 1805497	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-25 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for chronic lumbosacral strain.

2. Entitlement to an evaluation in excess of 20 percent for chronic right supraspinatus tendonitis and subacromial bursitis (dominant).

3. Entitlement to an evaluation in excess of 10 percent for chronic right peroneal tendonitis (right ankle).


REPRESENTATION

Appellant represented by:	Jennifer Scherf-Cook, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examinations for the disorders on appeal were performed in May 2014 (lumbosacral spine), February 2016 (right ankle) and August 2016 (right shoulder).  At the Veteran's April 2017 Board hearing, he specifically testified that each disorder had worsened in severity since his most recent VA examination.  The Veteran also testified as to potential neurological manifestations of his back and right shoulder disorders.  He submitted records of private orthopedic and chiropractic care performed in August -September 2016 and records of employment attendance as a police officer in 2015-17. .  

In addition, a review of these most recent examinations along with the Veteran's April 2017 testimony indicates that they were not entirely complaint with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), as the examiners did not appropriately address the provisions of 38 C.F.R. § 4.59, including range of motion testing on passive and active motion.  The Board notes that the Court has determined that the provisions of § 4.59 apply "to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the [Diagnostic Code] under which the disability is being evaluated is predicated on range of motion measurements."  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  Further, the examiner must "[E]licit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why [he or] she c[an] not do so." Sharp v. Shulkin, 29 Vet. App. 26 (2017).  As a result, remand is required so that the Veteran may be afforded new VA examinations that adequately consider § 4.59 pursuant to Correia and evaluation of flare-ups pursuant to Sharp. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran requesting any additional private treatment records, or alternatively, authorization to obtain any such records.

2. Obtain any outstanding VA treatment records.

3. Afford the Veteran appropriate VA examinations to determine the current severity of his (1) lumbosacral spine disorder, (2) right shoulder disorder, and (3) right ankle disorder.

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to 38 C.F.R. § 4.59 and Correia v. McDonald, 28 Vet. App. 158 (2016)) and assessment of flare-up episodes (pursuant to Sharp).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

With respect to the Veteran's lumbosacral spine and right shoulder disorders, the examiner should:

(a) Determine whether the Veteran has a current neurological disorder of the upper or lower extremities that is associated with the Veteran's service-connected back disability.  If so, describe in detail the neurological manifestations of such a condition.

(b) Determine whether the Veteran has a current neurological disorder of the upper extremities that is associated with the Veteran's service-connected right shoulder disability.  If so, describe in detail the neurological manifestations of such a condition.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4. After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




